DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 03/26/2020. It is noted, however, that applicant has not filed a certified copy of the ITALY 102019000004827 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 has been considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 1, the preamble recites “the method of claim 1” found typographical error because claim 1 is a device not a method of manufacturing. For the remainder of this Action, the Examiner interprets claim 15 depends on claim 13. 
Appropriate correction is required.


Allowable Subject Matter
Reference 1: Chiou (US 2018313709)
Regarding claims 1 and 13, Chiou teaches a device in fig. 3, comprising: 

a cap member (324) applied onto the substrate and covering the electronic IC component, wherein the cap member comprises: an outer wall having a first opening therein and an inner wall surrounding the electronic IC component, and an encapsulant material in the cap member, the encapsulant material provided in the reception chamber to sealingly encapsulate the electronic IC component arranged on the substrate (see par. 39-40).
Chiou does not teach said inner wall extending from a proximal end at the substrate towards a distal end facing said first opening in the outer wall to provide a reception chamber for the electronic IC component within the inner wall and further provide a peripheral chamber between the inner wall and the outer wall of the cap member, wherein the peripheral chamber of the cap member surrounds the reception chamber.
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a device comprising: “an outer wall having a first opening therein and an inner wall surrounding the electronic IC component, said inner wall extending from a proximal end at the substrate towards a distal end facing said first opening in the outer wall to provide a reception chamber for the electronic IC component within the inner wall and further provide a peripheral chamber between the inner wall and the outer wall of the cap member, wherein the peripheral chamber of the cap member surrounds the reception chamber” in combination of all of the limitations of claim 1. Claims 2-12 include all of the limitations of claim 1.
claim 13, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of manufacturing comprising: “an outer wall having a first opening therein and an inner wall surrounding the electronic IC component, said inner wall extending from a proximal end at the substrate towards a distal end having a second opening facing said first opening in the outer wall to provide a reception chamber for the electronic IC component within the inner wall and further provide a peripheral chamber between the inner wall and the outer wall of the cap member, wherein the peripheral chamber of the cap member surrounds the reception chamber” in combination of all of the limitations of claim 13. Claims 14-15 include all of the limitations of claim 13.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818